NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  OGER JUNIOR RODRIGUEZ, Appellant.

                             No. 1 CA-CR 18-0576
                               FILED 12-12-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-153438-001
                  The Honorable Mark H. Brain, Judge

                                  AFFIRMED



                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Bain & Lauritano, PLC
By Amy E. Bain
Counsel for Appellant
                           STATE v. RODRIGUEZ
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Jennifer M. Perkins joined.


M c M U R D I E, Judge:

¶1             Oger Junior Rodriguez appeals his convictions for one count
of forgery and one count of criminal trespass in the second degree, a Class
4 felony and Class 2 misdemeanor respectively, and the resulting sentences.
Rodriguez’s counsel filed a brief per Anders v. California, 386 U.S. 738 (1967),
and State v. Leon, 104 Ariz. 297 (1969), certifying that, after a diligent search
of the record, she found no arguable question of law that was not frivolous.
Rodriguez was allowed to file a supplemental brief but did not do so.
Counsel asks this court to search the record for arguable issues. See Penson
v. Ohio, 488 U.S. 75 (1988); State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999).
After reviewing the record, we affirm Rodriguez’s convictions and
sentences.

              FACTS AND PROCEDURAL BACKGROUND

¶2              On November 19, 2017, Michael Tolle was working late in his
office, which was located within a gated commercial property. The gate was
locked, and the fence surrounding the property measured six-feet tall and
had barbwire across the top. Around 6:00 p.m., Rodriguez, shirtless, came
into Tolle’s unlocked office. Startled because no one else should have been
on the property, Tolle asked him to leave and called the police. Rodriguez
left the office and began wandering around a freight trailer located on the
property. Within 30 minutes, Officer Cameron Estes arrived with a canine
unit and found Rodriguez lying on a bed inside one of the trailers. Estes
handcuffed Rodriguez, and Tolle identified him as the man in his office.
Estes asked Rodriguez for his name, birthday, and social security number.
However, there was no record in the Arizona or national databases under
the name and social security number he provided. Rodriguez then gave a
different social security number with incorrect digits. Estes arrested him for
criminal trespassing and failing to provide identification upon lawful
detention.

¶3           Estes took Rodriguez to the police station for fingerprinting.
Estes had Rodriguez read a false swearing affidavit, which warned him that


                                        2
                           STATE v. RODRIGUEZ
                            Decision of the Court

it was a felony to fail to provide a real name on the fingerprint card.
Rodriguez signed the fingerprint card using the same fake name and a
different social security number than the two he gave Estes earlier, but the
fingerprint scan identified Rodriguez’s real information. Estes discovered
that Rodriguez had a misdemeanor warrant from Mesa.

¶4             The State charged Rodriguez with one count each of forgery,
a class 4 felony, and criminal trespass in the second degree, a class 2
misdemeanor. Rodriguez pled not guilty to both charges with assistance
from his attorney. At a pretrial conference, the court recommended the
parties participate in a settlement conference. Rodriguez did not accept the
State’s plea offer during the settlement conference and was advised of the
charges against him and the potential consequences if he lost at trial.

¶5              At the jury trial, Tolle testified about Rodriguez’s presence on
his property and the locked gate and fence surrounding his office. Estes
testified about finding and arresting Rodriguez, receiving Rodriguez’s false
information, and taking his digital fingerprints. Rodriguez and the State
stipulated to the admissibility and accuracy of the digital prints. After the
State’s case, Rodriquez moved for a judgment of acquittal under Arizona
Rule of Criminal Procedure 20, which the court denied. Rodriguez elected
not to testify in his defense. The jurors found Rodriguez guilty as charged.

¶6             At sentencing, Rodriguez waived his right to a trial on the
allegation of historical prior felony convictions. The court found at least two
historical prior felony convictions and sentenced him to concurrent terms
of imprisonment with the Arizona Department of Corrections for seven
years on the felony and one month on the misdemeanor, with 54 days’
presentence incarceration credit. Rodriguez objected to the court’s
calculation of the presentence incarceration credit, arguing he was entitled
to 265 days. The court overruled his objection, noting that Rodriguez
remained under the jurisdiction of the State Department of Corrections
when he was initially taken into custody because he was on community
supervision at the time of the current offenses. Therefore, the law required
the sentences to run consecutively to the undischarged term, and Rodriguez
only began to accrue presentence incarceration credit after the
undischarged term expired. See Ariz. Rev. Stat. (“A.R.S.”) § 13-711(B);
A.R.S. § 13-712(B) (“All time actually spent in custody pursuant to an
offense until the prisoner is sentenced to imprisonment for such offense shall
be credited against the term of imprisonment . . . .” (emphasis added)); State
v. Lambright, 243 Ariz. 244, 252, ¶ 23 (App. 2017) (court correctly gave
presentence incarceration credit only from the time of discharge from prior



                                       3
                          STATE v. RODRIGUEZ
                           Decision of the Court

prison terms). Rodriguez timely appealed, and we have jurisdiction
pursuant to A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                               DISCUSSION

¶7           We have read and considered Counsel’s brief and have
reviewed the record for any arguable issues. See Leon, 104 Ariz. at 300. We
find none.

¶8             Rodriguez was present and represented by counsel at all
stages of the proceedings against him. The record reflects the superior court
afforded Rodriguez all his constitutional and statutory rights, and the
proceedings were conducted following the Arizona Rules of Criminal
Procedure. The court held appropriate pretrial hearings, and the evidence
presented at trial and summarized above was enough to support the jury’s
verdicts. Rodriguez’s sentences fall within the range prescribed by law,
with proper credit given for presentence incarceration.

                              CONCLUSION

¶9            Rodriguez’s convictions and sentences are affirmed. After the
filing of this decision, defense counsel’s obligations pertaining to
Rodriguez’s representation in this appeal will end after informing
Rodriguez of the outcome of this appeal and his future options, unless
counsel’s review reveals an issue appropriate for submission to the Arizona
Supreme Court by a petition for review. See State v. Shattuck, 140 Ariz. 582,
584–85 (1984).




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        4